Citation Nr: 0336871	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, including a tour in Vietnam from September 
1967 to September 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO, which granted 
service connection for diabetes mellitus and assigned an 
initial 20 percent rating.  The veteran wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


FINDINGS OF FACT

1.  As a result of his diabetes, the veteran needs at least 
two insulin injections per day, a restricted diet, and 
regulation of activities.

2.  Episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations are not shown, however, nor are 
twice a month visits to a diabetic care provider.  


CONCLUSION OF LAW

Affording the veteran the benefit of all reasonable doubt, 
the criteria are met for a 40 percent, but no higher, initial 
rating for his diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.119, 
Diagnostic Code 7913 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the VCAA duties have been met.  Specifically, 
VA sent new claim and VCAA letters to the veteran in June and 
July 2002 that informed him of:  (1) the evidence necessary 
to establish entitlement, and which portion of this evidence 
VA would get; (2) what portion he needed to obtain, see 
38 U.S.C.A. § 5103(a) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002); (3) what VA had already done on his 
claim; and (4) the VA laws and regulations governing his 
claim.  Additional letters were also sent in January and May 
2002.  Although some of these letters specifically referenced 
additional, albeit related claims, they nonetheless discussed 
the type of information and evidence needed to receive a 
higher rating for the service-connected disabilities, what VA 
had done and would do, and what the veteran was ultimately 
responsible for doing himself.  The notice of the August 2002 
rating decision appealed and the January 2003 statement of 
the case (SOC) also discussed the type of evidence needed to 
substantiate the claim and cited the applicable laws and 
regulations.  This included, in the SOC in particular, 
specific citations to the VCAA statutes and implementing 
regulations.  The SOC also cited the applicable rating 
criteria, including those for receiving an initial evaluation 
higher than 20 percent.

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent there may be any information, 
or medical or lay evidence, not previously provided to VA, 
that may have been necessary to substantiate the veteran's 
claim, VA notified him both of the necessary information and 
of which evidence he was to submit and which evidence VA 
would attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Also, because no additional evidence has been identified by 
the veteran as being available, but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify him of what hypothetical evidence would be secured by 
VA and what evidence would be secured by him is harmless.  
This is particularly true since the Board is assigning an 
initial rating higher than he received from the RO.  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all of his relevant 
service medical records, scheduled VA examinations, and 
obtained other private records concerning his claim.  And no 
other evidence, not already of record, has been cited as 
relevant to the claim.  Obviously then, none need be obtained 
since none exists.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In cases such as the one at hand, where the veteran timely 
appealed the initial rating assigned from the award of 
service connection, the Board must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.  Here, because the 
evidence shows the veteran was entitled to a higher 40 
percent rating over the entire course of his appeal, but no 
greater than this, it is not necessary to stage his rating 
because this represents the maximum level of disability 
during the relevant time at issue.

The veteran first received a diagnosis of diabetes in April 
1981, and he was started on 20 units of insulin daily.  More 
recent private outpatient treatment records show that he 
takes 2 daily injections of 70/30 Humulin insulin-35 units 
in the morning and 15 units in the evening.  A March 2000 
report shows that his A1c lab result was 9.0, and that his 
family practioner considered either increasing his insulin or 
adding a new medication to help control his diabetes.  These 
records also show that he was followed in March and August 
2000, January, March and October 2001, and January and May 
2002 by his family doctor for his diabetes.

Private hospitalization records also show the veteran is 
taking medication for his separately compensable hypertension 
disability-which, according to an October 2002 VA 
compensation and pension examination report, is associated 
with his diabetes disability.  At the time of that 
evaluation, his creatinine was within normal limits.  The 
record also shows he was able to lose weight by following a 
restricted calorie American Diabetes Association diabetic 
diet.

The veteran underwent VA compensation and pension 
examinations specifically to evaluate the severity of his 
diabetes and related complications.  It was noted that he 
still took his blood pressure medication, and that his 
insulin increased to 40 units in the morning and 30 in the 
evening.  Subjectively, he reported edema of the lower 
extremities with weight bearing and weakness, achiness, 
tingling and numbness in his legs when getting into and out 
of a car.  He also had occasional nocturia, but no daytime 
urinary frequency.  He reported edema in his hands as well as 
lower extremities upon awakening, which would resolve within 
a couple hours of arising and taking medications.  He also 
reported cramping in his lower extremities, and the examiner 
opined that the diabetes related peripheral neuropathy 
interfered with the veteran's daily activity in the sense 
that he had a decreased ability to walk, as well as an 
occasional impairment in bilateral grip strength of his upper 
extremities, as he would drop things with both hands.



Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus requiring:

(A) more than one daily injection of insulin, 
(B) a restricted diet, and 
(C) a regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions that require 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus
(D) either progressive loss of weight and strength, or 
complications that would be compensable if separately 
evaluated, 

warrants a 100 percent rating.

A 60 percent rating is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Diabetes requiring insulin, a restricted diet, and regulation 
of activities warrants a 40 percent rating.

The RO initially assigned a 20 percent rating for the 
veteran's diabetes mellitus.  And under Code 7913, this 
acknowledges he requires insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet for treatment.  
Diabetes that is manageable, or able to be successfully 
managed by a restricted diet only, warrants a 10 percent 
rating.  

The evidence does not show the veteran has experienced any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or that he makes twice 
a month visits to a diabetic care provider.  Although he sees 
his family doctor approximately every 3 or 4 months for 
diabetic treatment, the record does not show that his 
diabetes is of the severity that requires twice a month 
visits.  Therefore, a 60 percent or greater rating is not 
warranted.

There is, however, a basis for assigning a higher 40 percent 
initial rating for the diabetes mellitus when all reasonable 
doubt is resolved in the veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  His diabetes clearly 
requires insulin for treatment (in fact, increasingly so) and 
a restricted diet.  The question therefore becomes whether it 
also requires regulation of his activities, i.e., avoidance 
of strenuous occupational and recreational activities.

The March 2003 VA report shows that cramping of the lower 
extremities and diabetes related peripheral neuropathy 
interfered with the veteran's daily activity in the sense 
that he has a decreased ability to walk, as well as an 
occasional impairment in bilateral grip strength of his upper 
extremities.  Thus, a disability picture with these 
manifestations would seem to preclude strenuous occupational 
and recreational activities, so his diabetes warrants a 40 
percent initial rating under Diagnostic Code 7913, from the 
initial date of service connection.

All of the other residuals the veteran has associated with 
his diabetes already have been service connected and rated 
separately.  This includes the peripheral neuropathy 
affecting both of his upper and lower extremities, his 
hypertension, as well as his erectile dysfunction.  He also 
receives special monthly compensation (SMC) on account of 
loss of use of a creative organ.  The propriety of the 
ratings for those additional residuals, however, is not at 
issue in this particular appeal, only the rating specifically 
for his diabetes is being contested.  And for the reasons 
stated, it must be increased to 40 percent.

ORDER

A higher initial 40 percent rating is granted for the 
diabetes mellitus, subject to the laws and regulations 
governing the payment of VA compensation.


	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



